Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
The Remarks and Amendments filed on 02/11/21 are acknowledged.
Claim 1 was amended.
Claims 1-8 are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/11/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.
Response to Amendments/Arguments
Rejection of claims under 35 USC § 103(a) 
Applicant’s arguments (Pages 3-9, filed 02/11/21) with respect to the following rejections under 35 USC § 103(a) have been fully considered. 
Rejection of claims 1-6 under 35 U.S.C. 103(a) as being unpatentable over Abbruzzese et al. (US 6,326,355 B1)
Rejection of claims 1-8 under 35 U.S.C. 103(a) as being unpatentable over Abbruzzese et al. in view of Klor et al. (US 5,886,037)
Rejection of claims 1-6 under 35 U.S.C. 103(a) as being unpatentable over Horrobin (US 2002/0025983 A1)
Rejection of claims 1-8 under 35 U.S.C. 103(a) as being unpatentable over Horrobin in view of Klor et al. 
Rejection of claims 1-6 under 35 U.S.C. 103(a) as being unpatentable over Hermelin et al. (US 7,112,609 B2)
Rejection of claims 1-8 under 35 U.S.C. 103(a) as being unpatentable over Hermelin et al. in view of Klor et al. 
Applicant’s arguments were persuasive. Therefore, the obviousness rejections are withdrawn.
Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,138,415 B2 (the ‘415 Patent). 

The difference is that claims of the ‘415 Patent recite that docosahexaenoic acid (DHA) is included in an amount of about 20%, by weight of total fatty acid, whereas instant claims do not recite that DHA is included. 
However, instant claims recite the transitional phrase “comprising” which is considered open language and allows the inclusion of additional components. Therefore, one of ordinary skill in the art would have found it obvious to include other omega-3 fatty acids in free acid form in the composition recited in the instant claims, such as the DHA of the ‘415 Patent. 
Another difference is that the dosage of EPA recited in claims of the ‘415 Patent is selected from about 1000 mg, about 1650 mg and about 2200 mg, whereas the dosage of EPA recited in instant claims is selected from about 925 mg, about 950 mg and about 975 mg. However, one of ordinary skill in the art would have found the dosage of about 975 mg recited in instant claims obvious over the dosage of about 1000 mg recited in claims of the ‘415 Patent. 
Yet another difference is that claim 8 of the ‘415 Patent recites that the subject has not only very high serum triglycerides but is also at risk of pancreatitis, whereas instant claims do not recite that the subject is at risk of pancreatitis. However, one of 
Therefore, instant claims are obvious over claims of the ‘415 Patent and they are not patentably distinct over each other.
Response to Arguments
Applicant’s arguments (Page 9, filed 02/11/21) with respect to the rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,138,415 B2 have been fully considered but are not persuasive. 
Applicant requests that the double patenting rejection be held in abeyance until at least one claim is allowed.
The only pending rejection is the double patenting rejection. Applicant did not point out why they disagree with this rejection. Until such time that a terminal disclaimer is filed the double patenting rejection will be maintained. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615